DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on January 6, 2021 regarding Application No. 16/170,330.  Applicants amended claims 1, 19, and 20 and previously canceled claims 8 and 9.  Claims 1-7 and 10-20 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on January 5, 2021 (Amendment After Final) has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 2018100024911 application filed in China on January 2, 2018 has been filed.


Response to Arguments
Applicants’ arguments filed on January 5, 2021 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding newly amended independent claim 1, Jin, and “a connecting position of the plurality of groups of connecting wires and the plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of the array substrate;… at least two second conductive wire sections of the at least two conducting wires share one first conductive wire section” (Remarks, p. 11), the Office respectfully submits that the relevant features are respectively taught and/or suggested by Kim and Chen, as discussed in the rejections below.

In response to Applicants’ argument regarding newly amended independent claim 1, Jin, and “each conducting wire comprises a first conductive wire section located in a lead region and a second conductive wire section located in a connecting region and configured to connect the first conductive wire section with the common electrode block, wherein the lead region is a fan-out region, the connecting region is a display region” (Remarks, p. 11), the Office respectfully disagrees and submits that Jin teaches and/or suggests the recited features (i.e., each touch electrode wiring 132 comprises a conductive fan out portion touch electrode wiring 132 segment in a fan out portion region and a conductive column portion from the fan out portion region to first through hole V1 furthest from the touch driving circuit DC of a touch electrode wiring 132 segment in display area DA connecting region and configured to connect the conductive fan out portion touch electrode wiring 132 segment with the common electrode block 142, wherein the fan out portion region is a fan-out region, and the display area DA connecting region is a display region).

In response to Applicants’ arguments regarding newly amended independent claim 1, Kim, and “technical hint that at least two second conductive wire sections share one first conductive wire section” (Remarks, pp. 11-12), the Office respectfully disagrees and submits that, as best understood (note: FIG. 6B of Kim on p. 12 is viewable as a black and white image – i.e., red and green lines referred to are not viewable), the arguments are not commensurate with the claim language and the rejections as Kim is cited for teaching and/or suggesting “wherein each group of connecting wires comprises at least two conducting wires, and wherein at least two second conductive wire sections of the at least two conducting wires share one first conductive wire section”.

In response to Applicants’ argument regarding newly amended independent claim 1, Kim, and “left-right symmetric about the longitudinal center axis of the entire array substrate” (Remarks, p. 12), the Office respectfully submits that the argument is not commensurate with the rejections as Chen is cited for teaching and/or suggesting the relevant claimed features, as discussed in the rejections below.

In response to Applicants’ argument regarding newly amended independent claim 1, Kim, and technical indication of distinguishing features (Remarks, p. 12), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references and that Kim at least teaches and/or suggests “wherein each group of connecting wires comprises at least two conducting wires, and wherein at least two second conductive wire sections of the at least two conducting wires share one first conductive wire section”, as discussed above and in the rejections below.

newly amended independent claim 1, Chen, and “at least two second conductive wire sections of the at least two conducting wires share one first conductive wire section” (Remarks, p. 12), the Office respectfully submits that the argument is not commensurate with the rejections as Kim is cited for at least teaching and/or suggesting the relevant claimed features.

In response to Applicants’ argument regarding newly amended independent claim 1, Chen, and “connecting positions of the plurality of groups of connecting wires and the plurality of common electrode blocks are not left-right symmetric about the longitudinal center axis of the array substrate” (Remarks, p. 12), the Office respectfully disagrees and submits that figure 7B and paragraphs [0013] and [0049]-[0051] of Chen teach and/or suggest the relevant claim language, as discussed in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 1, Chen, other cited reference documents, distinguishing features, and technical suggestion or solution (Remarks, p. 12), the Office respectfully disagrees and submits that Jin, Chen, and Kim teach and/or suggest the relevant claimed features, as discussed above and in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 1, distinguishing features, conventional technical means in the art, prior art, technical solution, and cited references (Remarks, pp. 12-13), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the 

In response to Applicants’ argument regarding newly amended independent claim 1, cited documents, and advantages (Remarks, p. 13), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  The Office further respectfully submits that the motivations to combine the cited references are as discussed in the rejections below.

In response to Applicants’ argument regarding newly amended independent claim 1, non-obviousness, and patentable over the cited art (Remarks, p. 13), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  The Office further respectfully submits that the motivations to combine the cited references are as discussed in the rejections below.  As such, newly amended independent claim 1 is not allowable.

In response to Applicants’ argument regarding newly amended independent claims 19 and 20, distinguishing technical features of newly amended independent claim 1, non-obviousness, and patentably distinguishable from the cited art (Remarks, p. 13), the Office respectfully submits that all features of newly amended independent claim 1, and similarly for newly amended independent claims 19 and 20, are taught and/or suggested by the cited references, as discussed above and in the rejections below.  The Office further respectfully submits that the motivations to combine the cited references with respect to newly amended independent claim 1, and similarly for newly amended independent 

In response to Applicants’ argument regarding dependent claims 2-7 and 10-18, newly amended independent claim 1, and patentably distinguishable from the cited art (Remarks, p. 13), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  The Office further respectfully submits that the motivations to combine the cited references are as discussed in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 2-7 and 10-18 are not allowable by virtue of their individual dependencies from claim 1, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-7 and 10-20 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in US 2018/0314371 A1 (hereinafter Jin) in view of Chen et al. in US 2017/0017341 A1 (hereinafter Chen), in further view of Kim et al. in US 2012/0218199 A1 (hereinafter Kim).

Regarding claim 1, Jin (FIGs. 2 and 3) teaches:
An array substrate (100 in FIG. 3, see also FIG. 2; [0049]) comprising: 
a common electrode (142 in FIG. 3; [0049]) and a conductive pattern (conductive pattern of touch electrode wirings 132; [0049]) which are on a base substrate (first glass base substrate 102 in FIGs. 2 and 3; [0045]), wherein the common electrode (142) comprises a plurality of common electrode blocks (plurality of block-shaped common electrodes 142; [0049]) in an arrangement of array (I*J matrix; [0049]); the conductive pattern (conductive pattern of touch electrode wirings 132) comprises a plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group; [0049]); each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) is configured to electrically connect a touch driving circuit (touch drive circuit DC; [0049]) with one of the common electrode blocks (142) (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group is configured to electrically connect touch driving circuit DC with one of the common electrode blocks 142; FIG. 3; [0049]); 
each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) comprises at least one conducting wire (touch electrode wiring 132; [0049]) (each fan out portion and connected column portion of touch electrode wirings 132 group comprises at least one conducting touch electrode wiring 132); each conducting wire (touch electrode wiring 132) comprises a first conductive wire segment (e.g., conductive fan out portion of touch electrode wiring 132 segment) in a lead region (i.e., fan out portion region) and a second conductive wire segment (e.g., conductive column portion from the fan out in a connecting region (i.e., display area DA connecting region) and configured to connect the first conductive wire segment (e.g., conductive fan out portion of touch electrode wiring 132 segment) with the common electrode block (142) (each touch electrode wiring 132 comprises a conductive fan out portion touch electrode wiring 132 segment in a fan out portion region and a conductive column portion from the fan out portion region to first through hole V1 furthest from the touch driving circuit DC of a touch electrode wiring 132 segment in display area DA connecting region and configured to connect the conductive fan out portion touch electrode wiring 132 segment with the common electrode block 142; FIG. 3; see [0049]), wherein the lead region (i.e., fan out portion region) is a fan-out region (see FIG. 3), and the connecting region (i.e., display area DA connecting region) is a display region (DA; FIG. 3; [0045]); 
each common electrode block group (e.g., each column of common electrode blocks 142 block group – common electrode blocks 142 in a column is a common electrode block group) comprises a plurality of common electrode blocks (plurality of common electrodes blocks 142), of which an arrangement direction (y-axis/column direction) is parallel to an extension direction of any conducting wire (any touch electrode wiring 132) (each column of common electrode blocks 142 block group comprises a plurality of common electrodes blocks 142, of which a y-axis/column arrangement direction is parallel to an extension of any touch electrode wiring conducting wire 132; FIG. 3).  
	However, it is noted that Jin does not teach:
wherein a connecting position of the plurality of groups of connecting wires and the plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of the array substrate;
for each common electrode block group, the length of the second conductive wire segment is negatively correlated with the length of the first conductive wire segment.
	Chen (FIG. 7A, see also FIGs. 5A, 5B, and 6A) teaches:
wherein a connecting position of a plurality of groups of connecting wires and a plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of an array substrate (wherein a connecting position of a plurality of groups of metal wire segments and a plurality of common electrode blocks are left-right symmetric about the longitudinal center of axis of an array substrate 10; see annotated drawing of Chen: FIG. 7A below, [0013], and [0049]-[0051]);
for a common electrode block group (first column of common electrode block group; see [0049]), the length of a second conductive wire segment (column portion of metal wire segment; FIG. 7A) is negatively correlated with the length of a first conductive wire segment (fan out portion of metal wire segment; FIG. 7A; see [0048], see also FIGs. 5A, 5B, and 6A).
	Thus, Jin as modified by Chen teaches:
wherein a connecting position of the plurality of groups of connecting wires and the plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of the array substrate (the plurality of groups of connecting wires, plurality of common electrode blocks, and array substrate of Jin combined with the connecting position, plurality of groups of connecting wires, plurality of common electrode blocks, and array substrate of Chen);
for each common electrode block group, the length of the second conductive wire segment is negatively correlated with the length of the first conductive wire segment (the length of the second conductive wire segment is negatively correlated with the length of the first conductive wire segment taught by Chen applied for each common electrode block group taught by Jin.  It would have been obvious to a person of ordinary skill in the art to apply the inverse relationship of wire segment lengths in order to meet RC loading specifications of Chen to each common electrode block group of Jin in to improve uniformity of wire resistances).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify each common electrode block group taught by Jin to include: wherein a connecting position of a plurality of groups of connecting wires and a plurality of common electrode blocks are left-right symmetric about the longitudinal center axis of an array substrate; for a common electrode block group, the length of a second conductive wire segment is negatively correlated with the length of a first conductive wire segment, as taught by Chen, in order to obtain the benefits of reducing resistance difference (Chen : [0049]) and making “it… easy for the metal wire to meet the requirements of RC loading specifications” (Chen: [0048]).





    PNG
    media_image1.png
    817
    892
    media_image1.png
    Greyscale


However, it is noted that Jin as modified by Chen does not teach:
wherein each group of connecting wires comprises at least two conducting wires, and wherein at least two second conductive wire sections of the at least two conducting wires share one first conductive wire section.
	Kim (FIG. 6B) teaches:
wherein each group of connecting wires (TY11-13, TY21-23, and TY31-33; [0055]) comprises at least two conducting wires ([0055] discloses “each of the… signal lines… is branched into three parts”; FIG. 6) (e.g., TY11 group of connecting wires comprises at least two conducting wires), and wherein at least two second conductive wire sections (e.g., at least two conductive wires in the TY11 group of connecting wires sections located in a connecting region (i.e., C11-13, C21-23, and C31-33); [0055] discloses “each of the… signal lines… is branched into three parts”; FIG. 6) of the at least two conducting wires (e.g., at least two conducting wires in the TY11 group of connecting wires; FIG. 6; [0055]) share one first conductive wire section (vertically protruding portion where the three branches of conducting wires connect) ([0055] discloses “each of the… signal lines… is branched into three parts”; FIG. 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein each group of connecting wires comprises at least two conducting wires, and wherein at least two second conductive wire sections of the at least two conducting wires share one first conductive wire section, as taught by Kim, in order to obtain the benefit of reducing the number of wire segments.

	Regarding claim 2, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	However, it is noted that Jin does not teach:
wherein for the plurality of common electrode blocks comprised in each common electrode block group: 
in any two common electrode blocks, if the length of the first conductive wire segment corresponding to a first common electrode block is less than the length of the first conductive wire segment corresponding to a second common electrode block, the length of the second conductive wire segment corresponding to the first common electrode block is greater than the length of the second conductive wire segment corresponding to the second common electrode block.
	Chen (FIG. 7A, see also FIGs. 5A, 5B, and 6A) teaches:
wherein for a plurality of common electrode blocks comprised in each common electrode block group (e.g., a plurality of common electrode blocks in each column of electrode block group): 
in any two common electrode blocks (e.g., in the leftmost column, the common electrode block in the second to last row and the common electrode block in the last row), if the length of a first conductive wire segment corresponding to a first common electrode block is less than the length of a first conductive wire segment corresponding to a second common electrode block (e.g., see annotated drawing of Chen: FIG. 7A below, see also FIGs. 5A, 5B, and 6A), the length of a second conductive wire segment corresponding to the first common electrode block is greater than the length of a second conductive wire segment corresponding to the second common electrode block (e.g., see annotated drawing of Chen: FIG. 7A below, see also FIGs. 5A, 5B, and 6A).


    PNG
    media_image2.png
    824
    894
    media_image2.png
    Greyscale


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify each common electrode block group taught by Jin to include: wherein for a plurality of common electrode blocks comprised in each common electrode block group: in any two common electrode blocks, if the length of a first conductive wire segment corresponding to a first common electrode block is less than the length of a first conductive wire segment corresponding to a second common electrode block, the length of a second conductive wire segment corresponding to the first common electrode block is greater than the length of a second conductive wire segment corresponding to the second common electrode block, as taught by Chen, in order to obtain the benefit of making “it… easy for the metal wire to meet the requirements of RC loading specifications.”  (Chen: [0048]).

Regarding claim 3, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	Jin (FIG. 3) further teaches:
wherein each conducting wire (touch electrode wiring 132) is composed of the first conductive wire segment (e.g., conductive fan out portion of touch electrode wiring 132 segment) and the second conductive wire segment (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from the touch driving circuit DC of touch electrode wiring 132 segment) (see annotated drawing of Jin: FIG. 3 below).


    PNG
    media_image3.png
    778
    645
    media_image3.png
    Greyscale

Regarding claim 4, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	Jin (FIG. 3) further teaches:
wherein each conducting wire (touch electrode wiring 132) further comprises a third conductive wire segment (e.g., conductive column portion from first through hole V1 furthest from touch driving circuit DC to the end of touch electrode wiring 132 segment) in the connecting region (i.e., display area DA connecting region) and connected with the second conductive wire segment (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch driving circuit DC of touch electrode wiring 132 segment) (see annotated drawing of Jin: FIG. 3 above); and in a plurality of conducting wires (e.g., conducting touch electrode wirings 132 in columns 1, 6, and 11) comprised in the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group), the sums of the lengths of the third conductive wire segments (e.g., conductive column portion from the first through hole V1 furthest from touch driving circuit DC to the end of touch electrode wiring 132 segment) and the second conductive wire segments (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch driving circuit DC of touch electrode wiring 132 segment) of various conducting wires (e.g., conducting touch electrode wirings 132 in columns 1, 6, and 11) are equal (see annotated drawing of Jin: FIG. 3 above).

	Regarding claim 5, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	Jin (FIG. 3) further teaches:
wherein in a plurality of conducting wires (e.g., conducting touch electrode wirings 132 in columns 3 and 13) comprised in the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group), at least two target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13) belonging to different groups exist (target conducting touch electrode wirings 132 in columns 3 and 13 belonging to different fan out portion and connected column portion of touch electrode wirings 132 groups) (see annotated drawing of Jin: FIG. 3 below); and in the at least two target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13), the sums of the lengths of the first conductive wire segments (e.g., conductive fan out portion of touch electrode wiring 132 segment) and the second conductive wire segments (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch driving circuit DC of touch electrode wiring 132 segment) are equal (see annotated drawing of Jin: FIG. 3 below).

    PNG
    media_image4.png
    776
    648
    media_image4.png
    Greyscale

	Regarding claim 6, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 5.
	Jin (FIG. 3) further teaches:
wherein in the plurality of conducting wires (e.g., conducting touch electrode wirings 132 in columns 3 and 13) comprised in the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group), the sums of the lengths of the first conductive wire segments (e.g., conductive fan out portion of touch electrode wiring 132 segment) and the second conductive wire segments (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch driving circuit DC of touch electrode wiring 132 segment) of various conducting wires (e.g., conducting touch electrode wirings 132 in columns 3 and 13) are equal (see annotated drawing of Jin: FIG. 3 above).

	Regarding claim 7, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.
	Jin (FIG. 3) further teaches:
wherein in a plurality of conducting wires (e.g., conducting touch electrode wirings 132 in columns 3 and 13) comprised in the plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group), at least two target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13) belonging to different groups exist (target conducting touch electrode wirings 132 in columns 3 and 13 belonging to different fan out portion and connected column portion of touch electrode wirings 132 groups) (see annotated drawing of Jin: FIG. 3 above); in the at least two target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13), the lengths of the first conductive wire segments (e.g., conductive fan out portion of touch electrode wiring 132 segment) of various target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13) are equal (see annotated drawing of Jin: FIG. 3 above); and the lengths of the second conductive wire segments (e.g., conductive column portion from the fan out portion region to first through hole V1 furthest from touch driving circuit DC of touch electrode wiring 132 segment) of various target conducting wires (target conducting touch electrode wirings 132 in columns 3 and 13) are equal (see annotated drawing of Jin: FIG. 3 above).
	
	Regarding claim 10, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.  
	Jin (FIGs. 3 and 10c) further teaches:
wherein a passivation layer (167 in FIG. 10c; [0092]) is further existed between a common electrode (142 in FIG. 10c; [0092]) and a conductive pattern (conductive pattern of touch electrode wirings 132 in FIGs. 3 and 10c; see [0092]); there are a plurality of via hole groups (plurality of V1 via hole groups in FIGs. 3 and 10c – i.e., V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132; [0058], [0059], and [0092]) on the passivation layer (167 in FIG. 10c); each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) is electrically connected with a common electrode block (142 in FIGs. 3 and 10c) through one via hole group (one V1 via hole group) (each group of fan out portion and connected column portion of touch electrode wirings 132 group is electrically connected with a ; and the plurality of via hole groups (i.e., V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132) is in one-to-one correspondence with a plurality of groups of connecting wires (plurality of groups of connecting touch electrode wirings 132 shown in FIG. 3 – e.g., each fan out portion and connected column portion of touch electrode wirings 132 is a group) (e.g., V1 via hole group that includes two or more first through holes V1 in the first column of touch electrode wirings 132 is in one-to-one correspondence with the first column of fan out portion and connected column portion of touch electrode wirings 132 group, and similarly for a V1 via hole group in the second column, etc.; FIG. 3; see [0058] and [0092]).

	Regarding claim 11, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 10.  
	Jin (FIG. 3) further teaches:
wherein each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) comprises at least one conducting wire (touch electrode wiring 132); each via hole group (V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132) comprises at least one via hole (V1); each conducting wire (touch electrode wiring 132) is electrically connected with a common electrode block (142) through one via hole (V1) ([0058], see also [0092]); and the at least one conducting wire (touch electrode wiring 132) is in one-to-one correspondence with the at least one via hole (V1) (FIG. 3) (e.g., touch electrode wiring 132 in 

	Regarding claim 12, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 10.  
	Jin (FIG. 3) further teaches:
wherein each group of connecting wires (e.g., each fan out portion and connected column portion of touch electrode wirings 132 group) comprises at least one conducting wire (touch electrode wiring 132); each via hole group (V1 via hole groups each of which includes two or more first through holes V1 in a same column of touch electrode wirings 132) comprises at least one sub via hole group (e.g., at least one sub via hole group that includes 4 first through holes V1; see [0059] which discloses “the number of touch hole[s] between each touch electrode wiring and the common electrode can be increased”); each sub via hole group comprises a plurality of via holes (e.g., each sub via hole group that includes 4 first through holes V1; see [0059] which discloses “the number of touch hole[s] between each touch electrode wiring and the common electrode can be increased”); each conducting wire (touch electrode wiring 132) is electrically connected with a common electrode block (142) through one sub via hole group ([0058] and [0059], see also [0092]); and the at least one conducting wire (touch electrode wiring 132) is in one-to-one correspondence with the at least one sub via hole group ([0058] and [0059], see also [0092]) (e.g., touch electrode wiring 132 in the first column is in one-to-one correspondence with at least one sub via hole group that includes 4 first through holes V1 in the first column).

Regarding claim 17, Jin as modified by Chen and Kim teaches:
		The array substrate according to claim 1.  
	Jin (FIG. 10c) further teaches:
wherein a common electrode (142; [0049]) is on the side, away from a base substrate (first glass base substrate 102; [0045]), of a conductive pattern (conductive pattern of touch electrode wirings 132; [0049]) (FIG. 10c).

Regarding claim 19, this claim differs from claim 1 above in that it additionally recites:
A touch display panel, comprising: a touch driving circuit and an array substrate.
	Jin (FIGs. 2 and 3) further teaches:
A touch display panel (touch display panel in FIG. 2; [0044]), comprising: a touch driving circuit (touch drive circuit DC in FIG. 3; [0045]).
	Thus, claim 19 is rejected under similar rationale as claim 1 above.

	Regarding claim 20, this claim differs from claims 1 and 19 above in that it additionally recites:
A display device.
Jin (FIG. 2) further teaches:
A display device (touch display panel in FIG. 2; [0044]).
	Thus, claim 20 is rejected under similar rationale as claims 1 and 19 above.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Chen, in further view of Kim, and in further view of Wang et al. in US 2016/0252995 A1 (hereinafter Wang).

Regarding claim 13, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.  
	However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the conductive pattern is a transparent conductive pattern.
	Wang (FIG. 3) teaches:
wherein a conductive pattern (conductive wires 05 pattern; [0029]) is a transparent conductive pattern ([0029]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the array substrate taught by Jin as modified by Chen and Kim, as particularly cited, to include: wherein a conductive pattern is a transparent conductive pattern, as taught by Wang, in order to obtain the benefit of enabling light transmission.

	Regarding claim 14, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 13.  
	Jin further teaches:
a conducting wire (touch electrode wiring 132; [0049]) is a metal wire ([0059]).
However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the transparent conductive pattern is a touch pattern metal (TPM).
	Wang (FIGs. 2 and 3) teaches:
wherein a transparent conductive pattern (e.g., conductive wires 05 pattern in FIGs. 2 and 3; [0029]) is a touch pattern metal (TPM) (a plurality of groups of metal wires 05 and connected periphery wirings 10 in FIG. 3 – e.g., a metal wire 05 and connected periphery wiring 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the array substrate taught by Jin as modified by Chen and Kim, as particularly cited, to include: wherein a transparent conductive pattern is a touch pattern metal (TPM), as taught by Wang, in order to obtain the benefit of using a transparent conductive pattern such as ITO that can easily be deposited as a thin film.

	Regarding claim 15, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 13.  
	However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the transparent conductive pattern is a graphene pattern; and the conducting wire is a graphene conducting wire.
	Wang (FIG. 3) teaches:
wherein a transparent conductive pattern (conductive wires 05 pattern; [0029]) is a graphene pattern (see [0029]); and conducting wire (conducting wire 05) is a graphene conducting wire ([0029]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the array substrate taught by Jin as modified by Chen and Kim, as particularly cited, with: wherein a transparent conductive pattern is a graphene pattern; and conducting wire is a graphene conducting wire, as taught by Wang, in order to obtain the benefit of using a material with increased strength (note: please see 35 USC § 112 rejection section above).

	Regarding claim 16, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 14.  
	However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the conducting wire is made of indium tin oxide (ITO).
	Wang (FIG. 3) teaches:
wherein a conducting wire (conducting wire 05; [0029]) is made of indium tin oxide (ITO) ([0029]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the conducting wire taught by Jin as modified by Chen and Kim, as particularly cited, to include: wherein a conducting wire is made of indium tin oxide (ITO), as taught by Wang, in order to obtain the benefit of enabling light transmission by using a transparent ITO wire.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Chen, in further view of Kim, and in further view of Aoyama et al. in US 2016/0253023 A1 (hereinafter Aoyama).

Regarding claim 18, Jin as modified by Chen and Kim teaches:
The array substrate according to claim 1.  
	However, it is noted that Jin as modified by Chen and Kim, as particularly cited, does not teach:
wherein the common electrode is on the side, close to the base substrate, of the conductive pattern.
	Aoyama (FIGs. 21 and 22) teaches:
wherein a common electrode (17 in FIGs. 21 and 22; [0092]) is on the side, close to a base substrate (glass base substrate 201 in FIG. 21; see [0060]), of a conductive pattern (conductor sensor electrode line 12 pattern in FIGs. 21 and 22; [0092]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the common electrode taught by Jin as modified by Chen and Kim, as particularly cited, with: wherein a common electrode is on the side, close to a base substrate, of a conductive pattern, as taught by Aoyama, in order to provide touch sensing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
02/02/21